Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a Final Office Action having a notification date of January 13, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment and a Request for Continued Examination on April 13, 2021 (collectively, the “Amendment”), amending claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19.   The present Notice of Allowance addresses pending claims 1-20 in the Amendment.

Drawings
The drawings filed on September 18, 2018 are accepted by the Examiner.

EXAMINER’S AMENDMENT
During a phone call with David Lee, Reg. No. 38,222, on August 9, 2021, it was agreed that certain amendments to the application are to be made, which are set forth below. 

1.  (Currently Amended)  A method comprising:
geocoding structured information acquired from a plurality of sources and structured information converted from unstructured information to produce geocoded data;
generating a first database to store the geocoded data;


merging the geocoded data and geocoded subject health data;
generating a second database to store the merged geocoded data and geocoded subject health data;
displaying a map visualizing 
developing, for each of a plurality of geographical locations in the map, a risk stratification that conveys a relative likelihood of one or more subject populations in said each geographical location becoming addicted to or overdosing on an opioid, and wherein developing the risk stratification  includes:
establishing a plurality of analyzer channels, wherein each analyzer channel of the plurality of analyzer channels corresponds to a different risk factor category associated with a risk of addiction to or abuse of the opioid, wherein each analyzer channel of the plurality of analyzer channels includes a plurality of analyzer features, and wherein each analyzer feature of the plurality of analyzer features describes a specific risk factor within the risk factor category of the corresponding analyzer channel;
identifying one or more the analyzer features in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data;
each of the plurality of analyzer channels based on a  number of analyzer features of said each analyzer channel identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data; 
applying modifiers to the allocated channel points; 
summing the allocated channel points of the plurality of analyzer channels to obtain a risk stratification base score; 
making positive and/or negative adjustments to the risk stratification base score to obtain the risk stratification score; 
wherein the positive adjustments coincide with a) an increasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) an increasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel; and 
wherein the negative adjustments coincide with a) a decreasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) a decreasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel;


outputting the risk stratification scores associated with the plurality of geographical locations and formatted for integration into an electronic health records system of one or more clinicians; 
adjusting opioid treatment plans of the one or more clinicians for one or more subject populations in each of the plurality of geographical locations having risk stratification scores exceeding a predetermined threshold score;

allocating resources to combat opioid abuse and/or addiction to each of the plurality of geographical regions stratification scores exceeding the predetermined threshold score.


identifying geographical correlations between the plurality of subjects having a risk of addiction to or abuse of the opioid in common and a facilitator of a component of the risk of addiction to or abuse of the opioid;
incorporating the identified geographical correlations in the risk stratification scores; and 
mapping the risk stratification scores to an action taken on behalf of the plurality of subjects.

3.  (Currently Amended)  The method of Claim 2,
wherein the risk of addiction to or abuse of the opioid is one of drug addiction, diversion of prescribed drugs, and drug overdose; 
wherein the component of the risk of addiction to or abuse of the opioid is a drug; and
wherein the facilitator of the component of the risk of addiction to or abuse of the opioid is a source of the drug.

4.  (Currently Amended)  The method of Claim 3, wherein the drug is an opioid, and the risk stratification scores are for Opioid Abuse Related Mortality.

5.  (Previously Presented)  The method of Claim 4, wherein the opioid is a legally prescribed drug, and the facilitator is a supplier or prescriber of the opioid.

6.  (Original)  The method of Claim 4, wherein the opioid is illegal to prescribe.

7.  (Currently Amended)  The method of Claim 1,
wherein the unstructured information includes notes from the clinician


8.  (Currently Amended)  A system comprising:
a memory to store structured information and unstructured information; and 
a processor configured to:
geocode the stored structured information and structured information converted from unstructured information to produce geocoded data;
generate a first database to store the geocoded data in the memory;

geocode health information of a plurality of subjects to produce geocoded subject health data; 
merge the geocoded data and geocoded subject health data;
generate a second database to store the merged geocoded data and geocoded subject health data;
display a map visualizing first geographical correlations between at least some of the health information and the structured and unstructured information derived from the merged geocoded data and geocoded subject health data;
develop, for each of a plurality of geographical locations in the map, a risk stratification that conveys a relative likelihood of one or more subject populations in said each geographical location becoming addicted to or overdosing on an opioid, and wherein developing the risk stratification includes 
establish a plurality of analyzer channels, wherein each analyzer channel of the plurality of analyzer channels corresponds to a different risk factor category associated with a risk of addiction to or abuse of the opioid, wherein each analyzer channel of the plurality of analyzer channels includes a plurality of analyzer features, and wherein each analyzer feature of the plurality of analyzer features describes a specific risk factor within the risk factor category of the corresponding analyzer channel;
identify one or more the analyzer features in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data;
each of the plurality of analyzer channels based on a number of analyzer features of said each analyzer channel identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data, 
apply modifiers to the allocated channel points;
sum the allocated channel points of the plurality of analyzer channels to obtain a risk stratification base score 

make positive and/or negative adjustments to the risk stratification base score to obtain the risk stratification 
wherein the positive adjustments coincide with a) an increasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) an increasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel, and 
wherein the negative adjustments coincide with a) a decreasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) a decreasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel;
output the risk stratification scores associated with the plurality of geographical locations and formatted for integration into an electronic health records system of one or more clinicians; 
adjust the opioid treatment plans of the one or more clinicians for the one or more subject populations in each of the plurality of geographical locations having risk stratification scores exceeding a predetermined threshold score;

allocate resources to combat opioid abuse and/or addiction to each of the plurality of geographical regions stratification scores exceeding the predetermined threshold score.

9.  (Currently Amended)  The system of Claim 8, wherein the processor is further configured to:
identify geographical correlations between the plurality of subjects having a risk of addiction to or abuse of the opioid in common and a facilitator of a component of the risk of addiction to or abuse of the opioid;
incorporate the identified geographical correlations in the risk stratification scores; and 
stratification scores to an action taken on behalf of the plurality of subjects.

10.  (Currently Amended)  The system of Claim 9,
wherein the risk of addiction to or abuse of the opioid is one of drug addiction, diversion of prescribed drugs, and drug overdose; 
wherein the component of the risk of addiction to or abuse of the opioid is a drug; and
wherein the facilitator of the component of the risk of addiction to or abuse of the opioid is a source of the drug.

11.  (Currently Amended)  The system of Claim 10, wherein the drug is an opioid, and the risk stratification scores are for Opioid Abuse Related Mortality.

12.  (Previously Presented)  The system of Claim 11, wherein the opioid is a legally prescribed drug, and the facilitator is a supplier or prescriber of the opioid.

13.  (Original)  The system of Claim 11, wherein the opioid is illegal to prescribe.

14.  (Currently Amended)  The system of Claim 8,
wherein the unstructured information includes notes from the clinician



geocoding structured information acquired from a plurality of sources and structured information converted from unstructured information to produce geocoded data;
generating a first database to store the geocoded data;

geocoding health information of a plurality of subjects to produce geocoded subject health data; 
merging the geocoded data and geocoded subject health data;
generating a second database to store the merged geocoded data and geocoded subject health data;
displaying a map visualizing 
developing, for each of a plurality of geographical locations in the map, a risk stratification that conveys a relative likelihood of one or more subject populations in said each geographical location becoming addicted to or overdosing on an opioid, and wherein developing the risk stratification  includes:
establishing a plurality of analyzer channels, wherein each analyzer channel of the plurality of analyzer channels corresponds to a different risk factor category associated with a risk of addiction to or abuse of the opioid, wherein each analyzer channel of the plurality of analyzer channels includes a plurality of analyzer features, and wherein each analyzer feature of the plurality of analyzer features describes a specific risk factor within the risk factor category of the corresponding analyzer channel;
identifying one or more the analyzer features in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data;
each of the plurality of analyzer channels based on a  number of analyzer features of said each analyzer channel identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data; 
applying modifiers to the allocated channel points;
summing the allocated channel points of the plurality of analyzer channels to obtain a risk stratification base score

making positive and/or negative adjustments to the risk stratification base score to obtain the risk stratification score;
wherein the positive adjustments coincide with a) an increasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) an increasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel; and 
wherein the negative adjustments coincide with a) a decreasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) a decreasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel;
outputting the risk stratification scores associated with the plurality of geographical locations and formatted for integration into an electronic health records system of one or more clinicians; 
adjusting opioid treatment plans of the one or more clinicians for one or more subject populations in each of the plurality of geographical locations having risk stratification scores exceeding a predetermined threshold score;

allocating resources to combat opioid abuse and/or addiction to each of the plurality of geographical regions stratification scores exceeding the predetermined threshold score.

16.  (Currently Amended)  The non-transitory computer-readable medium of Claim 15, wherein the operations further comprise:
identifying geographical correlations between the plurality of subjects having a risk of addiction to or abuse of the opioid in common and a facilitator of a component of the risk of addiction to or abuse of the opioid;
incorporating the identified geographical correlations in the risk stratification scores; and 
mapping the risk stratification scores to an action taken on behalf of the plurality of subjects.

17.  (Currently Amended)  The non-transitory computer-readable medium of Claim 16,
wherein the risk of addiction to or abuse of the opioid is one of drug addiction, diversion of prescribed drugs, and drug overdose; 
wherein the component of the risk of addiction to or abuse of the opioid is a drug; and
wherein the facilitator of the component of the risk of addiction to or abuse of the opioid is a source of the drug.

scores are for Opioid Abuse Related Mortality.

19.  (Previously Presented)  The non-transitory computer-readable medium of Claim 18,  wherein the opioid is a legally prescribed drug, and the facilitator is a supplier or prescriber of the opioid.

20.  (Canceled)  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is the Examiner’s statement of reasons for allowance:

Each of independent claims 1, 8, and 15 has been amended to recite, inter alia, developing risk stratification scores for each of a plurality of geographical locations in a map of visualized correlations between various geocoded health data, where each risk stratification score conveys a relative likelihood of one or more subject populations in said each geographical location becoming addicted to or overdosing on an opioid.  Specifically, the claims now recite that each risk stratification score is developed via:
establishing a plurality of analyzer channels, wherein each analyzer channel of the plurality of analyzer channels corresponds to a different risk factor category associated with a risk of addiction to or abuse of the opioid, wherein each analyzer channel of the 
identifying one or more the analyzer features in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data;
allocating channel points for each of the plurality of analyzer channels based on a number of analyzer features of said each analyzer channel identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data; 
applying modifiers to the allocated channel points;
summing the allocated channel points of the plurality of analyzer channels to obtain a risk stratification base score;
making positive and/or negative adjustments to the risk stratification base score to obtain the risk stratification score,
wherein the positive adjustments coincide with a) an increasing number of analyzer channels having at least one analyzer feature identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data and/or b) an increasing number of analyzer features identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data in a particular analyzer channel, and 


While U.S. Patent App. Pub. No. 2017/0351834 to Cahan et al. (“Cahan,” the primary reference cited in the Final Office Action) generally discloses developing risk stratification scores for geographical locations in a map via developing/modeling/allocating weights for various health status factors/analyzer channels ([0037]-[0039] of Cahan) for use in disease prevention and risk control advice ([[0053]-[0055]), Cahan is silent regarding the analyzer channels specifically including a plurality of analyzer features that each describes a specific risk factor within the risk factor category of the corresponding analyzer channel, identifying one or more the analyzer features in health information and acquired structured information and unstructured information derived from merged geocoded data and geocoded subject health data, allocating channel points for each of the plurality of analyzer channels based on a number of analyzer features of said each analyzer channel identified in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data, applying modifiers to the allocated channel points, summing the allocated channel points of the plurality of analyzer channels to obtain a risk stratification base score, and making positive 
For reference, Int’l Pub. No. WO 2016/172614 to Su et al. (“Su”) discloses a system for determining geographical respiratory risk scores based on various predictive modeling processes but appears to be silent regarding generation of risk stratification scores that convey a relative likelihood of one or more subject populations in each geographical location becoming addicted to or overdosing on an opioid and adjusting clinician opioid treatment plans or allocating resources to combat opioid abuse/addiction in geographical regions having risk stratification scores exceeding a predetermined threshold score, all in the particular manner recited in the independent claims.
Also for reference, NPL “Reality mining...” discloses a spatial risk model to estimate or predict the presence or incidence of infected cases of a disease within a particular geographical area via calculating the number of infected cases to quantify the disease dynamics during an epidemic, but appears to be silent regarding generation of risk stratification scores that convey a relative likelihood of one or more subject populations in each geographical location becoming addicted to or overdosing on an opioid and adjusting clinician opioid treatment plans or allocating resources to combat opioid abuse/addiction in geographical regions having risk stratification scores exceeding a predetermined threshold score, all in the particular manner recited in the independent claims.

In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 1-19 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  

Specifically, the “additional limitations” of the claims (including, inter alia, outputting the risk stratification scores associated with the plurality of geographical locations and formatted for integration into an electronic health records system of one or more clinicians, adjusting opioid treatment plans of the one or more clinicians for the one or more subject populations in each of the plurality of geographical locations having risk stratification scores exceeding a predetermined threshold score, and allocating resources to combat opioid abuse and/or addiction to each of the plurality of geographical regions having the risk stratification scores exceeding the predetermined threshold score) together with the limitations directed to the at least one abstract idea (including, inter alia, developing each risk stratification score via establishing analyzer channels that each correspond a different risk factor category associated with a risk of addiction to or abuse of the opioid and each including a plurality of analyzer features that each describes a specific risk factor within the risk factor category of the corresponding analyzer channel; identifying one or more the analyzer features in the health information and the acquired structured information and unstructured information derived from the merged geocoded data and geocoded subject health data; allocating channel points for each of the plurality of analyzer channels based on a number of analyzer features of said each analyzer channel identified in the 

For instance, as discussed at least at [0024]-[0035] of the present application as well as Applicant’s remarks in the Amendment, the particular manner in which the geographical risk stratification scores are developed to identify geographical locations having subject populations that are at “high risk” for developing opioid addiction/overdose concerns and then adjusting opioid treatment plans of one or more clinicians and allocating resources to combat opioid abuse and/or addiction in each of the plurality of geographical locations having risk stratification scores exceeding a predetermined threshold score provides a practical application of the abstract idea by applying the abstract idea in a meaningful way such that it is more than a drafting effort designed to monopolize the abstract idea.  MPEP 2106.05(e).

In view of the foregoing, claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686